Order granting motion to change the venue from Bangs county to Monroe county reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The defendant did not establish that the plaintiff was not a .resident of Kings county. (Bischoff v. Bischoff, 88 App. Div. 126.) The showing herein did not authorize a change of venue on the ground of convenience of witnesses, because the alleged witnesses reside in Brie county and not in Monroe county, and their convenience may not be considered on a motion to change the venue to Monroe county. (Johnson v. Millard, 200 App. Div. 734; Schoonmaker v. Hilliard, 55 id. 140.) Even if their convenience might otherwise be considered, the moving affidavit with respect to them does not comply with the rule requiring the giving of the names and addresses of the proposed witnesses, the substance of the testimony to be given by them and a showing of its materiality. (Jacina v. Lemmi, 155 App. Div. 397, 399.] Lazansky, P. J., Hagarty, Carswell, Seudder and Davis, JJ., concur.